Citation Nr: 1041790	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder 
(claimed as low back pain).

5.  Entitlement to service connection for residuals of cerebral 
concussion.


REPRESENTATION

Appellant represented by:	Sheila  M. G. Mitchell,  Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
Jurisdiction over the Veteran's case was subsequently transferred 
to the Roanoke, Virginia RO.

In December 2007, the Veteran testified at a hearing held at the 
VA central office before the undersigned Acting Veterans Law 
Judge.

At the Veteran's hearing, the Veteran testified on the issue of 
entitlement to service connection for sleep apnea.  The Board 
notes that this issue was previously denied by the RO in a rating 
decision issued in June 2006.  The Veteran did not file a timely 
appeal as to this issue.  As such, the Veteran has raised the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.  As this matter is not currently developed or certified 
for appellate review, it is referred to the RO for appropriate 
action.

In written argument dated in July 2007, the Veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  As this matter is not before the Board, 
it is referred to the RO for appropriate action.

The Board notes that the December 2006 Statement of the Case and 
the RO's certification of appeal include the issues of 
entitlement to service connection for sinus problems and for 
enlarged tonsils; however, there is no indication that the 
Veteran wishes to appeal these issues to the Board.  The Veteran, 
in both his notice of disagreement and substantive appeal, 
specifically limited his appeal to the issues set forth on the 
title page.  Therefore, the issues of entitlement to service 
connection for sinus problems and entitlement to service 
connection for enlarged tonsils are referred to the RO to clarify 
the Veteran's intentions in regard to these two issues.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's appeal was previously before the Board and remanded 
in April 2008.  Since all appropriate evidentiary development has 
been completed, the Veteran's claims are properly before the 
Board at this time.

In July 2010 correspondence, the Board informed the Veteran's 
representative that she had been granted an extension until 
October 20, 2010, to review the Veteran's claims file.  
Additional correspondence dated in July 2010 indicates that the 
Veteran's representative was provided with a copy of the 
Veteran's claims file.  The Board has held the Veteran's appeal 
since that time, and no additional evidence or argument has been 
received.  Therefore, the Board will proceed with this claim.

The issues of entitlement to service connection for left and 
right knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus pre-existed service and 
was permanently aggravated therein.

2.  The competent evidence of record preponderates against a 
finding that a low back disorder is related to service.

3.  The competent evidence of record preponderates against a 
finding that residuals of a cerebral concussion are related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A low back disorder (claimed as low back pain) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Residuals of a cerebral concussion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the November 2005 letter.  

An April 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the April 2008 letter, and opportunity for the Veteran to 
respond, the March 2010 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the report of the February 2010 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's March 2008 Board 
hearing, along with various written statements provided by the 
Veteran and by his representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO and AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The December 1973 service examination shows the Veteran's head, 
spine, and feet were normal.  With regard to defects and 
diagnosis, it was noted that the Veteran had first degree pes 
planus.

On podiatry examination in January 1974, it was noted that the 
Veteran had bilateral pes planus, congenital.

A February 1974 service hospitalization record shows that the 
Veteran was admitted with a diagnosis of possible seizure 
disorder.  He was discharged with a diagnosis of cerebral 
concussion.  It was noted that the Veteran had been hit on the 
head while cleaning up near a door.  He apparently had a seizure.  
Neurological examination was completely normal except for his 
post-icital state.  The physician concluded that the Veteran did 
not have a seizure and, instead, experienced simple 
unconsciousness.  The Veteran made an uneventful recovery.

A September 1974 service record shows the Veteran complained of 
sore bilateral feet.  The clinical examination was within normal 
limits.

An October 1974 service treatment record shows that the Veteran 
complained of pain in his feet.  An orthopedic consult told him 
that arches would not help.

The October 1974 separation examination indicates that the 
Veteran had bilateral pes planus.  Examination of his head and 
spine was normal.

Private treatment records dated from August 1975 to October 1987 
contain no complaints with regard to the feet, back, or head.

An October 1987 private treatment record indicates that the 
Veteran complained of low back discomfort.  It was the 
physician's impression that the Veteran either passed a small 
kidney stone based upon his history or had elements of mechanical 
back pain.

November 1988 private records show that the Veteran complained of 
low back.  The impression was muscle strain.

December 1993 private hospitalization records indicate that the 
Veteran underwent craniotomy and transsphenoidal surgery.  His 
primary discharge diagnosis was intra and suprasellar tumor, 
pathological diagnosis pending.

An April 1999 private record shows that the Veteran had mild disc 
protrusions and was diagnosed with lumbosacral syndrome.

Private treatment records dated from May 1999 to August 2000 show 
that the Veteran complained of headaches.

August 1999 private treatment records show that the Veteran 
complained of pain in his lower back for two weeks.  He indicated 
that he had injured it after falling off a chair and experiencing 
immediate low back pain.  He reported a history of low back pain.  
The diagnosis was a low back strain.

A January 2005 private treatment record shows that the Veteran 
underwent craniotomy in 1993 and four transsphenoidal surgeries 
in 1993, 2000, 2001, and 2002 for a recurrent aggressive 
epidermoid cystic tumor.

VA outpatient treatment records dated from March 2004 to July 
2008 show that the Veteran complained of back and knee pain.

In a September 2005 written statement, the Veteran contended that 
his flat feet began in service, and his low back disability was 
secondary to the flat feet.  He also contended that his head 
injury in service led to his surgeries post-service.

In March 2008, the Veteran testified before the undersigned.  He 
contended that he was not aware of his pes planus until service.  
His back condition was related to service and maybe his foot and 
knee conditions.  He indicated that he had foot and low back pain 
since service.

In July 2009, the Veteran underwent VA examination for his feet.  
The claims file was reviewed.  The Veteran stated that he never 
had flat feet prior to service.  He complained about his feet, 
knees, and back in service.  After he left service, there was no 
treatment required for his feet.  In March 1975, he saw a 
podiatrist who told him what shoes to wear.  Since then, he 
occasionally told his family physician about his feet but has 
required no treatment.  He currently used inserts in his shoes 
and a cane in his right hand.  Following examination, the 
diagnosis was severe pes planus bilateral.

The Veteran's service records were noted.  The examiner opined 
that the Veteran's pes planus was congenital, since it occurred 
in a notation dated in January 1974, the same month the Veteran 
entered service.  He received arch supports, and there were no 
other complaints noted in the service records regarding the 
Veteran's feet.  Therefore, the examiner concluded, the arch 
supports must have been a good treatment for his problem.  The 
examiner then opined that the congenital bilateral pes planus was 
temporarily made worse by basic training, requiring inserts in 
the Veteran's shoes, after which it appeared that he did well 
until discharge.  Since service, the Veteran has required no 
treatment for his pes planus.  As such, the continuity of 
symptoms since service is considered a natural progress of the 
disease.

In February 2010, the Veteran underwent VA examination.  With 
regard to his neurological condition, the Veteran indicated that 
he hit his head in service and was hospitalized for two or three 
days.  He had no current care related to this injury.  He was 
currently seeing a treatment provider for his brain tumor 
condition.  His brain tumor surgery in 1993 was noted.  Following 
examination, the diagnosis was a history of pituitary tumor with 
surgical intervention and residual left eye visual impairment.  
There was no peripheral neurological abnormality found on this 
examination.

The examiner opined that the Veteran's back condition was not 
caused by or a result of or had its onset during service.  The 
examiner could not find significant documentation of in-service 
treatment for a back condition or continuity of back treatment 
since service.  Furthermore, there was no biomechanical 
abnormality on examination to relate the Veteran's pes planus to 
a claimed back condition.  Review of the Veteran's claims file 
does not portray a person with a chronic back condition 
originating in service and requiring ongoing or even significant 
episodic care.  The Veteran's current examination was 
unremarkable for significant alterations both clinically and 
radiographically.

With regard to the low back pain, the Veteran stated that he 
injured his spine when he fell from a ladder during service.  He 
stated that a doctor in service indicated that his flat feet 
caused his back pain.  Post-service, the Veteran denied back pain 
until 1993.  He injured his back on the job in 1999.  Following 
examination, the diagnosis was radiographic evidence of mild 
degenerative changes to the lumbar spine.

The examiner opined that the Veteran's current neurologic 
condition was not caused by or a result of or had its onset in 
service.  The Veteran was indeed cared for head trauma in 
service.  A seizure disorder was ruled out.  There was no 
documentation of residual neurologic post-concussion care or 
residual associative neurologic problems.  The Veteran did have a 
pituitary adenoma removed decades after leaving service that is 
unrelated to the in-service head injury.

Pes Planus

At the time of the service entrance examination, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted."  38 C.F.R. § 
3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

Here, the Veteran's service entrance examination shows that his 
bilateral pes planus, indicated to be first degree, was noted.  
Although the examination of his feet was indicated to be normal, 
this defect was noted.  While the Veteran testified that he did 
not experience symptoms prior to service, the documented entrance 
examination, which was conducted a month prior to the Veteran's 
enlistment, shows such a diagnosis.  The examination report is 
highly probative evidence as to the existence of a disability 
upon entry into service.  While the Veteran has stated that he 
had no foot pain prior to service, and the Veteran is competent 
to report this fact, the entrance examination is more probative 
with regard to whether the pes planus was present prior to 
enlistment.  As such, the Board finds that the Veteran's pes 
planus existed prior to service, and the presumption of soundness 
does not attach for this disability.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation in not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Here, the Veteran has stated that he had no foot pain prior to 
service.  His foot pain began in service, and he has had this 
pain ever since.  The Board finds that the Veteran is competent 
to provide information regarding his symptomatology, Falzone v. 
Brown, Vet. App. 398 (1995), and the Board also finds the 
Veteran's statements credible on this particular fact.  The 
service treatment records establish at least one instance where 
the Veteran sought treatment for foot pain during service.  As 
such, there is evidence that his pes planus, which pre-existed 
service, increased in disability therein.

At issue, then, is whether there is clear and unmistakable 
evidence to rebut the presumption of aggravation.   Here, there 
is an opinion from a VA examiner, indicating that the increase in 
the Veteran's pes planus disability was the result of the natural 
progression of the disease.  However, the Board finds that this 
opinion does not address the Veteran's statements that his feet 
manifested no pain until he began service.  In addition, in light 
of the credible evidence that the Veteran first suffered foot 
pain during service, the Board finds that the examiner does not 
explain why this does not represent a permanent aggravation of 
his pes planus.

Given the totality of the evidence of record, the Board finds 
that the Veteran's testimony establishes that his pes planus 
underwent an increase in disability during service, and the July 
2009 VA examiner's report, for the reasons discussed above, does 
not constitute clear and unmistakable evidence that this 
represented the natural progression of the disease.  As such, the 
Board finds that the presumption of aggravated is not rebutted, 
and the claim should be granted.

Back, Residuals of a Cerebral Concussion

The Veteran has contended, alternatively, that his back 
disability began in service and also that it is secondary to his 
pes planus.  He believes that his current neurological disability 
is related to a concussion in service.

With regard to the Veteran's complaints of back pain, the service 
records contain no evidence of complaints of back pain.  
Furthermore, the Veteran has not contended that his back pain has 
existed since service.  Therefore, there is no evidence of 
continuity of symptomatology.  Finally, the February 2010 VA 
examiner opined that there was no evidence that the Veteran's 
back disability was related to service.  This is the only 
competent opinion of record with regard to whether the Veteran's 
spine disability is related to service.  As such, the evidence 
preponderates against a finding that the Veteran has a spine 
disability that is related to service.

While the Veteran has also contended that his spine disability is 
secondary to his pes planus, which are now subject to service 
connection, there is no competent evidence that this is the case.  
The Veteran is a layperson, and an opinion as to secondary 
causality, in this case, requires expert knowledge or training.  
As such, the Veteran cannot provide a competent opinion with 
regard to whether his back disorder was caused by his pes planus.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Finally, the Veteran has alleged that his treatment for brain 
tumors beginning in 1993 is related to his treatment for a 
cerebral concussion in service.  However, in the only competent 
opinion of record, the February 2010 VA examiner indicated that 
the Veteran did not have a seizure disorder in service, and there 
was no evidence of neurological residuals of his concussion.  
Furthermore, the post-service treatment for tumors was not 
related to service or this concussion.

Conclusion

The Board notes that the Board assigns greater probative value to 
the medical opinions of record regarding etiology than to the 
opinions of the appellant.  In some circumstance, lay evidence 
constitutes competent evidence to establish a medical fact, such 
as hearing loss or pain.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. at 405.  However, 
here, the Board finds that the question of whether the appellant 
has chronic disabilities of the spine or head is a complex 
medical issue that is beyond the realm of a layman's competence.  
See Jandreau v. Nicholson, 492 F.3d at 1377 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

For all the foregoing reasons, the Board finds that the claims 
for service connection for a low back disorder and residuals of 
cerebral concussion must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a low back disorder (claimed as low back 
pain) is denied.

Service connection for residuals of cerebral concussion is 
denied.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claims for service connection 
for right and left knee disabilities.

The evidence shows that the Veteran was treated on numerous 
occasions during service for knee pain.  He was diagnosed with 
chondromalacia in June 1974 and subsequently treated for his 
knees a number of times during service.  However, the February 
2010 VA examination report shows that, while the Veteran was 
found to have mild spurring of the tibial spine of both knees, no 
diagnosis was given.  The examiner appears to have used a lack of 
evidence of continuity of care for the knees since separation to 
support the conclusion that the Veteran has no current right or 
left knee disabilities.  The Board finds that this examination 
and opinion are inadequate.  On remand, the Veteran should be 
scheduled for another examination to determine whether he has a 
currently diagnosed disability of either knee.  The examiner will 
be asked to comment on the in-service diagnosis of chondromalacia 
and lack of current diagnosis.  Any further studies necessary, 
including an MRI, should be conducted to determine whether the 
Veteran has a currently diagnosed disability of either knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset, and etiology of any 
left or right knee disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed and 
all findings should be reported in detail.

The examiner should review the claims file, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has a disability of 
either the right or left knee.  If the 
examiner determines that the Veteran has no 
disabilities of the knees, he or she is asked 
to specifically address the diagnoses of 
chondromalacia in service and opine as to 
whether any additional tests or studies 
should be conducted to ascertain whether the 
Veteran has a diagnosis of either knee.

If there is such a diagnosis of either the 
right or left knee, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50/50 probability) 
that the knee disorder is related to or had 
its onset during service.

2.  The RO should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


